Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 17, 2015

                                          No. 04-15-00139-CR

                                          IN RE Walter FISK

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

       On March 12, 2015, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
Relator’s application for leave to file the petition for writ of mandamus is DENIED AS MOOT.
The court’s opinion will issue at a later date.

           It is so ORDERED on March 17, 2015.



                                                          PER CURIAM


ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court




1
 This proceeding arises out of Cause No. 2014CR3772, styled The State of Texas v. Walter Fisk, pending in the
227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O'Connell presiding.